 

Exhibit 10.1

 

NOTE

 

$193,000.00 Date: November 8, 2012

 

FOR VALUE RECEIVED, SAVVY BUSINESS SUPPORT, INC., a Nevada corporation,
(“Maker”), promises to pay Anatom Associates SA (“Holder”), in lawful money of
the United States, the principal sum of One Hundred and Ninety Three Thousand
Dollars ($193,000.00), plus interest thereon (the “Note”) from the date of
issuance until paid in full, as set forth below.

 

1.Interest Rate

 

Interest on the principal sum of this Note shall accrue at the rate of 8% per
annum, compounded annually, based on a 365-day year and the actual number of
days elapsed. Interest shall be payable by Maker on an annual basis and, except
as provided in Paragraph 2 below, shall not be forgiven.

 

2.Payments/Forgiveness

 

The entire principal sum and all accrued but unpaid interest and any other sums
payable hereunder shall be due and payable in full within five (5) months from
the date hereof. All payments hereunder shall be applied first to interest then
to principal.

 

3.Prepayment

 

The Maker may prepay all or any portion of the principal of this Note at any
time and from time to time without premium or penalty. Any such prepayment shall
be applied against the installments of principal due under this Note in the
inverse order of their maturity and shall be accompanied by payment of accrued
interest on the amount prepaid to the date of prepayment.

 

4.Application of Payments

 

All payments received by Holder shall be applied first to accrued interest, then
to other charges due with respect to this Note, and then to then-unpaid
principal balance.

 

5.Cancellation of Note.

Upon the repayment by the Maker of all of its obligations hereunder to the
Holder, including, without limitation, the principal amount of this Note, plus
accrued but unpaid interest, the indebtedness evidenced hereby shall be deemed
canceled and paid in full.

 

6.Severability.

 

If any provision of this Note is, for any reason, invalid or unenforceable, the
remaining provisions of this Note will nevertheless be valid and enforceable and
will remain in full force and effect. Any provision of this Note that is held
invalid or unenforceable by a court of competent jurisdiction will be deemed
modified to the extent necessary to make it valid and enforceable and as so
modified will remain in full force and effect.

 

 

 

 

7.Default and Remedies

 

a.Default

 

Maker will be in default under this Note if (i) Maker fails to make a payment of
principal and/or interest hereunder when due; or (ii) Maker breaches any other
covenant or agreement under this Note; or (iii) Maker defaults under any other
provision of this Note or under any guarantee or other agreement providing
security for the payment of this Note; or (iv) Maker breaches any representation
or warranty under this Note or any such guarantee or other agreement; or (v)
there occurs the liquidation, dissolution, death or incompetency of the Maker or
any individual, corporation, partnership or other entity guaranteeing or
providing security for the payment of this Note; or (vi) there occurs the sale
of a material portion of the business and assets of the Maker or any
corporation, partnership or other entity guaranteeing or providing security for
the payment of this Note; or (vii) there occurs the making of any assignment for
the benefit of creditors by the Maker or by any individual, corporation,
partnership or other entity guaranteeing or providing security for the payment
of this Note; or (viii) Maker is declared to be in default by a court of
competent jurisdiction or by an arbitrator for any reason.

 

b.Remedies

 

Upon Maker's default, Holder may (i) upon fifteen (15) days' written notice to
Maker, declare the entire principal sum and all accrued and unpaid interest
hereunder immediately due and payable and (ii) exercise any and all remedies
provided under applicable law. The Holder’s remedies provided in this Note shall
be cumulative and in addition to all other remedies available to the Holder
under this Note, at law or in equity (including a decree of specific performance
and/or other injunctive relief), no remedy of the Holder contained herein shall
be deemed a waiver of compliance with the provisions giving rise to such remedy
and nothing herein shall limit the Holder’s right to pursue actual damages for
any failure by the Maker to comply with the terms of this Note. No remedy
conferred under this Note upon the Holder is intended to be exclusive of any
other remedy available to the Holder, pursuant to the terms of this Note or
otherwise. No single or partial exercise by the Holder of any right, power or
remedy hereunder shall preclude any other or further exercise thereof. The
failure of the Holder to exercise any right or remedy under this Note or
otherwise, or delay in exercising such right or remedy, shall not operate as a
waiver thereof. Every right and remedy of the Holder under any document executed
in connection with this transaction may be exercised from time to time and as
often as may be deemed expedient by the Holder. The Maker acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate. The
Maker therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, and specific performance
without the necessity of showing economic loss and without any bond or other
security being required.

 

 

 

 

8.Waivers

 

a.Maker, and any endorsers or guarantors hereof, severally waive diligence,
presentment, protest and demand and also notice of dishonor of this Note. No
extension of time for the payment of this Note, or any installment hereof,
agreed to by Holder with any person now or hereafter liable for the payment of
this Note, shall affect the original liability of Maker under this Note, even if
Maker is not a party to such agreement. Holder may waive its right to require
performance of or compliance with any term, covenant or condition of this Note
only by express written waiver.

 

b.The failure or delay by Holder in exercising any of its rights hereunder in
any instance shall not constitute a waiver thereof in that or any other
instance. Holder may not waive any of its rights except by an instrument in
writing signed by the holder.

 

9.Miscellaneous

 

a.Maker shall pay all costs, including, without limitation, reasonable
attorneys' fees and costs incurred by Holder in collecting the sums due
hereunder, whether or not any legal action is actually filed, litigated or
prosecuted to judgment or award. In the event of any action or legal proceeding
concerning this Note or the enforcement of any rights hereunder, Holder shall be
entitled to, in addition to any other relief to which Holder may be entitled,
all legal and court costs and expenses, including reasonable attorneys' fees,
incurred by Holder in connection with such action.

 

b.This Note may be modified only by a written agreement executed by Maker and
Holder.

 

c.This Note and the obligations of the undersigned shall be governed in all
respects by and construed in accordance with the laws of the State of Nevada.
This Note shall be deemed a contract made under the laws of the State of Nevada
and the validity of this Note and all rights and liabilities hereunder shall be
determined under the laws of said State. For purposes of any proceeding
involving this Note or any of the obligations of the undersigned, the
undersigned hereby submits to the non-exclusive jurisdiction of the courts of
the State of Nevada having jurisdiction in the State of Nevada, and agrees not
to raise and waives any objection to or defense based upon the venue of any such
court or based upon forum non conveniens. The undersigned agrees not to bring
any action or other proceeding with respect to this Note or with respect to any
of its obligations in any other court unless such courts of the State of Nevada
determine that they do not have jurisdiction in the matter.

 

d.The terms of this Note shall inure to the benefit of and bind Maker and Holder
and their respective heirs, legal representatives and successors and assigns.

 

e.Time is of the essence with respect to all matters set forth in this Note.

 

f.If this Note is destroyed, lost or stolen, Maker will deliver a new Note to
Holder on the same terms and conditions as this Note, with a notation of the
unpaid principal and accrued and unpaid interest in substitution of the prior
Note. Holder shall furnish to Maker reasonable evidence that the Note was
destroyed, lost or stolen and any security or indemnity that may be reasonably
required by Maker in connection with the replacement of this Note.

 

 

 

 

g.All payments of principal and interest shall be made in lawful currency of the
United States of America to the Holder at the address shown above or to a
different location upon receipt of written notice from the Holder.

 

h.The Maker agrees to pay on demand (i) all expenses (including, without
limitation, legal fees and disbursements) incurred in connection with the
negotiation and preparation of this Note and any documents in connection with
this Note, and (ii) all expenses of collecting and enforcing this Note and any
guarantee or collateral securing this Note, including, without limitation,
expenses and fees of legal counsel, court costs and the cost of appellate
proceedings.

 

i.The headings of the sections of this Note are inserted for convenience only
and shall not be deemed to constitute a part of this Note.

 

j.This Note may not be amended without the written approval of Holder.

 

k.None of the parties hereto will hereafter enter into any agreement, which is
inconsistent with the rights granted to the parties in this Note.

l.Nothing herein expressed or implied is intended or shall be construed to
confer upon or give to any person or entity, other than the parties to this Note
and their respective permitted successor and assigns, any rights or remedies
under or by reason of this Note.

 

m.As a material inducement for the Holder to loan to the Maker the monies
hereunder, the Maker hereby waives any right to trial by jury in any legal
proceeding related in any way to this agreement and/or any and all of the other
documents associated with this transaction.

n.This Note (including any recitals hereto) set forth the entire understanding
of the parties with respect to the subject matter hereof, and shall not be
modified or affected by any offer, proposal, statement or representation, oral
or written, made by or for any party in connection with the negotiation of the
terms hereof, and may be modified only by instruments signed by all of the
parties hereto.

 

[REMAINDER OF PAGE INTENTIONALY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, this Savvy Business Support, Inc. Promissory Note is
executed by the undersigned as of the date set forth above.

 

  NOTE MAKER:         Savvy Business Support, Inc.         By: /s/ Virginia K.
Sourlis, Esq.   Name: Virginia K Sourlis   Title: CEO

 

 

 

 

